t c memo united_states tax_court charles b covert petitioner v commissioner of internal revenue respondent docket no filed date george w connelly jr for petitioner susan k greene for respondent memorandum opinion kroupa judge this case is before the court on petitioner’s motion for litigation costs including attorney’s fees pursuant to section and rule 1all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated we are asked to decide whether petitioner is entitled to recover litigation costs we hold that he is not background respondent issued petitioner a notice_of_proposed_deficiency 30-day_letter proposing deficiencies in his income_tax for and regarding whether petitioner a psychiatrist operated his ranch for a profit under sec_183 the notice_of_proposed_deficiency also advised petitioner of his opportunity for review by the appeals_office and informed petitioner that his rights in court including for example the right to litigation costs depended on his full participation in the administrative consideration of his case including appeals_office review petitioner met with his counsel david allie mr allie before the 30-day period expired and the two decided to forego a hearing with the appeals_office and await the deficiency_notice to petition the tax_court petitioner and mr allie believed this course would avoid a protracted battle with respondent and reasoned that a hearing would only delay a resolution of the case accordingly petitioner did not request an appeals_office conference neither petitioner nor his counsel met with an appeals officer for an appeals_office conference before the petition was filed respondent sent petitioner a deficiency_notice in which he determined a dollar_figure deficiency for a dollar_figure deficiency for and a dollar_figure deficiency for petitioner filed a petition with this court the sole issue for each year was whether petitioner engaged in his ranching activity for profit as defined by sec_183 mr allie met with the appeals officer assigned to petitioner’s case several months after the petition was filed mr allie believed that the appeals officer was not interested in settling the case under terms acceptable to petitioner petitioner retained new counsel george connelly before the trial after trial respondent conceded all issues in the deficiency_notice and the parties filed a stipulation of settled issues resulting in no deficiencies due from petitioner for any of the years at issue petitioner now seeks to recover dollar_figure in litigation costs from respondent including his attorney’s fees discussion we now address whether petitioner may recover any of the dollar_figure in litigation costs the prevailing_party may be awarded reasonable_litigation_costs in any court_proceeding by or against the united_states sec_7430 if the government establishes that its position was substantially justified the moving party will not be treated as having prevailed sec_7430 a prevailing_party must establish in order to obtain such an award that the party has exhausted the administrative remedies available the party has substantially prevailed in the controversy the party satisfies certain net_worth requirements the party has not unreasonably protracted the proceedings and the amount of costs is reasonable sec_7430 and c we may grant petitioner’s motion if he meets all of the statutory requirements for an award of litigation costs see sec_7430 and c see also rule e swanagan v commissioner tcmemo_2000_294 a threshold requirement exists for the recovery_of litigations costs the taxpayer must have exhausted the available administrative remedies before filing a petition sec_7430 burke v commissioner tcmemo_1997_127 sec_301_7430-1 proced admin regs a taxpayer exhausts his or her administrative remedies where an appeals_office conference is available only if the taxpayer participated in such a conference before filing a petition burke v commissioner supra sec_301_7430-1 g example proced admin regs none of the limited exceptions applies here to relieve petitioner of the requirement that he participate in an appeals_office conference to be treated as having exhausted available administrative remedies see shaw v commissioner tcmemo_2005_106 the appeals mission is to resolve tax controversies without litigation administration internal_revenue_manual cch pt at big_number date the internal_revenue_service is seeking facts during the appeals phase to decide whether it should determine a deficiency and thereby force a taxpayer to incur litigation costs or pay the determined tax see eg shaw v commissioner supra this court has previously warned taxpayers and their counsel about waiving the opportunity for an appeals_office conference where a taxpayer hopes to comply with the exhaustion-of-administrative-remedies requirement to preserve a right to recover litigation costs 117_tc_48 affd 55_fedappx_476 9th cir this court seeks to preserve the role that the administrative appeal process plays in resolving tax disputes by requiring taxpayers to participate in an appeals_office conference before litigation see burke v commissioner supra citing h rept pincite and technical explanation of committee amendment cong rec daily ed date respondent issued petitioner the 30-day_letter providing him with an opportunity for an appeals_office conference petitioner’s affidavit explains that because he believed a meeting with the appeals officer would delay resolution of his case he did not pursue a conference before filing a petition in this court petitioner’s counsel argues that a conference would have been futile mr allie’s affidavit states that when he met with the appeals officer after filing the petition he understood that the appeals_office was determined to take the case to trial and settlement was not a possibility as a result petitioner claims that his decision to forego an appeals_office conference should not bar reimbursement of litigation costs we disagree petitioner was advised of his right to challenge respondent’s determination in an appeals_office conference he chose not to participate in such a conference he was warned that in many instances this meant he would have no opportunity to recover litigation costs we hold that petitioner did not exhaust his administrative remedies by participating in an appeals_office conference and therefore petitioner is not entitled to an award of reasonable_litigation_costs accordingly we need not nor do we address whether any remaining requirements of sec_7430 have been satisfied to reflect the foregoing an order will be issued denying petitioner’s motion for litigation costs as sup- plemented and decision will be entered for petitioner
